          Case 2:20-cr-00096-RMP            ECF No. 69       filed 10/23/20      PageID.218 Page 1 of 2
PS 8
(3/15)


                              UNITED STATES DISTRICT COURT                                              FILED IN THE
                                                                                                    U.S. DISTRICT COURT
                                                                                              EASTERN DISTRICT OF WASHINGTON
                                                            for
                                           Eastern District of Washington                      Oct 23, 2020
                                                                                                   SEAN F. MCAVOY, CLERK



 U.S.A. vs.               Mattern, Michael Thomas                       Docket No.           2:20CR00096-RMP-1


                                Petition for Action on Conditions of Pretrial Release

COMES NOW Erik Carlson, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct of defendant
Michael Thomas Mattern, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge John
T. Rodgers, sitting in the Court at Spokane, Washington, on the 22nd day of July 2020, under the following conditions:

Standard Condition #9: Defendant shall refrain from the use or unlawful possession of a narcotic drug or other controlled
substances defined in 21 U.S.C. § 802, unless prescribed by a licensed medical practitioner in conformance of Federal law.
Defendant may not use or possess marijuana, regardless of whether Defendant has been authorized medical marijuana under
state law.

Modified Condition (ECF No. 54): Curfew: Defendant shall be restricted to his residence every day from 7 p.m. to 7 a.m.,
unless pre-approved by U.S. Probation/Pretrial Services for employment purposes only.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #1: Michael Thomas Mattern is alleged to be in violation of his pretrial release supervision by testing positive
for the presence of marijuana on September 25, 2020.

On July 23, 2020, the conditions of pretrial release supervision were reviewed with Mr. Mattern. Mr. Mattern acknowledged
an understanding of the release conditions, which included standard condition number 9.

On September 25, 2020, Mr. Mattern reported to Pioneer Human Services and provided a urine specimen that tested
presumptive positive for the presence of marijuana. Subsequently, the urine sample was sent to Alere Toxicology (Alere)
for further analysis.

Later on September 25, 2020, Mr. Mattern contacted the undersigned officer to discuss the above-noted presumptive positive
drug test. Mr. Mattern advised he was a daily user of marijuana prior to his arrest in the instant federal matter. He
adamantly denied ingesting marijuana while under conditions of pretrial release supervision.

On October 21, 2020, Alere confirmed the urine specimen collected on September 25, 2020, tested positive for the presence
of marijuana.

Violation #2: Michael Thomas Mattern is alleged to have violated his conditions of pretrial release supervision by leaving
his residence during his curfew hours, without obtaining prior permission from the U.S. Probation/Pretrial Services Office
on October 9, 2020.

On July 23, 2020, the conditions of pretrial release supervision were reviewed with Mr. Mattern. He acknowledged an
understanding of his release conditions, in which a curfew from 7 p.m. to 7 a.m. was imposed. On September 4, 2020, Mr.
Mattern agreed to a modification of his curfew, which would require him to remain at his residence daily from 7 p.m. to 7
a.m., unless pre-approved by U.S. Probation/Pretrial Services for employment purposes only. Subsequently, the Court
modified his curfew condition on September 4, 2020.
           Case 2:20-cr-00096-RMP           ECF No. 69       filed 10/23/20       PageID.219 Page 2 of 2
   PS-8
   Re: Mattern, Michael Thomas
   October 22, 2020
   Page 2
On October 9, 2020, at 6:18 a.m., Mr. Mattern left his residence, without obtaining prior permission. He returned to his
residence at approximately 6:33 a.m. Mr. Mattern is currently being monitored by global positioning systems (GPS)
technology. GPS mapping revealed Mr. Mattern traveled to Deaconess Medical Center and returned home.

Later on October 9, 2020, the undersigned officer confronted Mr. Mattern about leaving his residence without prior
permission. Mr. Mattern stated he took his girlfriend to work at Deaconess Medical Center and had forgotten he was not
allowed to leave until 7 a.m.

Mr. Mattern’s girlfriend also contacted the undersigned officer and advised his vehicle was being repaired and he needed
to use her vehicle on October 9, 2020, to attend an appointment. Mr. Mattern reportedly drove his girlfriend to her place
of employment, Deaconess Medical Center, with her vehicle to drop her off at work.

                    PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME

                                                                         I declare under the penalty of perjury
                                                                         that the foregoing is true and correct.
                                                                         Executed on:       October 22, 2020
                                                                by       s/Erik Carlson
                                                                         Erik Carlson
                                                                         U.S. Pretrial Services Officer


THE COURT ORDERS

[ X]      No Action
[ ]       The Issuance of a Warrant
[ ]       The Issuance of a Summons
[ ]       The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
[ ]       Defendant to appear before the Judge assigned to the case.
[ ]       Defendant to appear before the Magistrate Judge.
[ ]       Other


                                                                           Signature of Judicial Officer

                                                                             October 23, 2020
                                                                           Date
